Name: Commission Regulation (EEC) No 2602/90 of 7 September 1990 laying down detailed rules concerning citrus fruit producers' organizations
 Type: Regulation
 Subject Matter: information technology and data processing;  plant product;  marketing;  agricultural structures and production
 Date Published: nan

 8. 9. 90 Official Journal of the European Communities No L 245/13 COMMISSION REGULATION (EEC) No 2602/90 of 7 September 1990 laying down detailed rules concerning citrus fruit producers' organizations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1193/90 (2), and in particular Article 13b (3) thereof, Whereas Article 13a of Regulation (EEC) No 1035/72 provides that, in order to be recognized, citrus fruit producers' organizations must meet additional conditions, with a view to making up for the structural shortcomings of the market ; whereas those conditions are designed to provide reasonable assurance that these organizations, by virtue of their size, the length of time they have been in operation, their constitution and the way in which they function, will contribute to the improvements sought in the conditions in which citrus fruits are produced and marketed ; Whereas these requirements, which are intended to ensure that producers' organizations have a minimum level of stability and economic activity, particularly as regards the number of members and volume of pro ­ duction, must be determined in the light of the structural diversity of the producer regions in the south of the Community ; Whereas, also for the purpose of stability and effective ­ ness, it is necessary to specify, first, the means and facili ­ ties which producers' organizations 'must place at the disposal of their members and, secondly, the type of rules which such organizations must adopt and impose on their members in order to achieve the objectives of groups recognized pursuant to Community rules ; Whereas the implementation of the specific measures adopted by the Council, together with those in this Regu ­ lation, implies a strict obligation for producers' organiza ­ tions to transmit detailed and exact information at given intervals to the authority designated by the Member State, in order to enable the latter to monitor the execution of undertakings made by producers' organizations with a view to recognition ; whereas the checks to be carried out by the Member States and the communications for moni ­ toring the application of the abovementioned provisions should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Member States shall grant recognition to citrus fruit producers' organizations which comply with Articles 13 and 13a of Regulation (EEC) No 1035/72 and the provi ­ sions of this Regulation. 'Citrus fruit producers' organizations' means organizations of producers whose citrus fruit production is relatively more important than the production of any other type of fruit and vegetable. Article 2 1 . The minimum volume of marketable citrus fruit and the minimum number of members which producers' organizations must have pursuant to Article 13a ( 1 ) (a) of Regulation (EEC) No 1035/72 shall be as set out in Annex I. 2. For the purposes of paragraph 1 , the production to be taken into account shall be the average citrus fruit production marketed by all the member producers during the three marketing years prior to recognition . Article 3 The necessary means to attain the objectives referred to in Article 13 of Regulation (EEC) No 1035/72 shall include at least facilities for :  sorting, sizing and market preparation, with a capacity appropriate to the volume of citrus fruit production delivered by members,  the administration of technical and commercial acti ­ vity.  centralized bookkeeping. Article 4 1 . Producers' organizations shall provide proof of the existence of the intervention fund provided for in the last subparagraph of Article 15 ( 1 ) of Regulation (EEC) No 1035/72 for financing withdrawal operations ; such proof may be provided by the notification of a bank account reserved for such operations. 2. Producers' organizations shall provide proof of the existence of a financial reserve to guarantee their func ­ tioning. Article i For the admission of new members, the rules of associa ­ tion of producers' organizations shall include the follo ­ wing requirements : (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 119, 11 . 5. 1990, p. 43V NO L 245/ 14 Official Journal of the European Communities 8 . 9 . 90 1 . new memberships must take effect from the beginning of a marketing year only ; 2. new members must be accepted on the basis of the organization's actual or foreseeable marketing capacity ; 3 . each member must undertake to belong to the pro ­ ducers' organization for at least three years, and must give at least 1 2 months' written notice prior to resigna ­ tion, which may take effect only at the end of a marke ­ ting year ; 4. each member must undertake to comply with the obli ­ gations imposed by the producers' organization . national authorities the information referred to in Annex II. Member States may, should they deem it necessary, adopt additional rules concerning the points in Part B of Annex II. 2. The competent authorities shall send to the Commission not later than 30 November each year, and for the first time not later than 30 November 1991 , the list of recognized citrus fruit producers' organizations in their territory and Part A of Annex II for each producers' organization . 3. The Commission may arrange, in collaboration with the Member States concerned, the electronic transmission of all or part of the information referred to in Annex II . Article 8 1 . The competent authorities shall verify the con ­ formity of the creation and functioning of the producers' organizations and the accuracy of the information referred to in Article 7. Each producers' organization shall undergo an on-the-spot inspection at least once every three years . 2. However, for each producers' organization recog ­ nized before 1 June 1990, the competent authority shall , before 1 June 1993, carry out an on-the-spot inspection to verify their compliance with Regulation (EEC) No 1035/72 and this Regulation . Article 9 Competent authorities shall withdraw recognition where they find, as the case may be, that :  the obligations imposed by the Community rules are not fulfilled,  the information referred to in Article 7 has been intentionally withheld or falsified with fraudulent intent. Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 6 1 . The rules laid down by citrus fruit producers' organi ­ zations pursuant to Article 13a ( 1 ) (c) of Regulation (EEC) No 1035/72 shall cover at least the following : (a) with a view to establishing production, the rules shall provide for producers to lodge declarations of acreage, provisional harvesting quantities, as well as the quanti ­ ties actually harvested ; this information must be broken down by product and by variety ; (b) as regards production, the rules shall define, on . the basis of the marketing strategy and outlet, the products and/or varieties to be grown, converted or grubbed up, the cultivation techniques to be used and the timing of the harvest ; (c) as regards marketing, the rules shall lay down minimum criteria for quality, size, packaging, presen ­ tation and marking according to the destination of the products. 2. Producers' organizations shall advise and assist their members to ensure proper application of the rules they adopt. They shall penalize non-compliance in an appro ­ priate fashion. Article 7 1 . Not . later than 1 September each year, and for the first time not later than 1 September 1991 , producers' organizations shall communicate to the competent This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1990. For the Commission Ray MAC SHARRY Member of the Commission 8 . 9 . 90 Official Journal of the European Communities No L 245/15 ANNEX I Region Minimum number of members Minimum volume of marketable citrus fruit (tonnes) Spain :  Catalonia and Balearic Islands 25 1 200  other regions 25 2 500 France : all regions 20 2 000 Greece :  Peiraias, Chania, Preveza, Arta, Achaia, Arkadia, Argolida 100 5 000  Korinthos, Messinia, Aitoloa, Karnania, Ilia, Lakonia, Thes ­ protia, Zakynthos, Chios 50 1 500  other regions 20 100 Italy :  Sicily and Calabria 100 10 000  other regions 100 5 000 Portugal : all regions 10 1 000 Other Member States : 10 100 No L 245/16 Official Journal of the European Communities 8 . 9. 90 ANNEX II INFORMATION ON CITRUS FRUIT PRODUCERS' ORGANIZATIONS REFERRED TO IN ARTICLE 7 PART A (to be sent to tVe Commission) Member State ... Year Marketing year 1 . Name of organization 2. Legal form . 3. Rules of association (attach copy)(') 4. Address  Of the administrative office : Road : No : Box : Post code : Town : Telephone : Telex : Telefax  Of the business headquarters : Road : No : Box : Post code : Town : 5. Territory covered (') 6. Number of members Number of producers : Number of non producers members (where applicable) 7. Financial contribution of each member (') (a) On joining ; Membership fee : Other form of contribution : (b) For the purposes of applying Article 4 (2) : Indicate for which purposes : Amount : ( ¢) To be completed only for the first time and in the event of amendments. 8 . 9 . 90 Official Journal of the European Communities No L 245/ 17 8 . Citrus fruit intervention fund (a) Specify sources of funding : ... (b) Attach relevant extract of the accounts 9 . Staff Number Paid UnpaidActivities Time dedicated to producers' organization Management Administration Technical production back-up Market preparation operations Marketing Other 10 . Total area of members plantations Products Area (ha) Average yield (tonnes/ha) I. Oranges 1 . Sweet oranges  navels  'Biondo* varieties  blood varieties  other 2. Bitter oranges II. Small citrus fruit 1 . Mandarins 2 . Clementines 3 . Satsumas 4. Other hybrids III . Lemons IV. Limes V. Grapefruit and pomelos VI . Other Total No L 245/ 18 Official Journal of the European Communities 8 . 9 . 90 11 . Technical facilities placed at the disposal of members (') (a) Market preparation and packing centres : Number : Property of the producers' organization Yes Brief description of the facility/ies (constituent elements, area covered, etc.) No Yes No Capacity m ' or tonnes Yes No (b) Equipment installed :  cold storage :  degreening :  sorting  sizing  packaging  other (state which) : Capacity mJ or . tonnes Yes Yes Yea No No No output tonnes/hour output tonnes/hour output tonnes/hour output : . ¢ tonnes/hour 1 2. Marketing balance during previous marketing year : 12.1 . In volume (tonnes) Production Not complying with marketing rules (2) Withdrawals as percentage of marketable production (7) -(6): (3) Harvested ( 1 ) Marketable (3)-0M2) Marketed fresh (4) Sent for processing (5) Withdrawn from the market (6)Products Oranges Lemons Clementines Mandarins Satsumas Total 12.2. In value (national currency) Sent for processing Products Marketed fresh Oranges Lemons I Clementines \ Mandarins Satsumas II Other L Total (') To be completed only for the first time and in the event of amendments. 8 . 9 . 90 Official Journal of the European Communities No L 245/ 19 TO BE COMPLETED BY THE MEMBER STATE 13. Recognition Date : Published in : No of Decision : on : 14. Withdrawal of recognition No of Decision :Date : Published in : on : Reasons : 15. Checks carried out Date : Subject : Remarks : No L 245/20 Official Journal of the European Communities 8 . 9 . 90 PART B (For use by the Member State) 1 . Register of members Attach, for each member, the following information :  name, forename,  name and registration number of parcels planted to citrus fruit,  area of plantations, production harvested and average yield per hectare, broken down by product and by variety in accordance with point 10 of Part A. 2. Rules adopted by the producers' organization Attach a copy of the rules referred to in Article 6. 3 . Outlets 3.1 . Types of customer (indicate in order of size of turnover, as the case may be : wholesalers, retailers, exporters, supermar ­ kets, industry, other) : 3.2. Types of sale (indicate in order of size of turnover, as the case may be : direct sale, sale under delivery contracts, commission sale or other kind of direct sale) : 3.3. Use and/or destination (indicate in percentages): Local market : Regional market : » Marketed in EEC : Exported to non-member countries Processing industry : Other 4. Financial situation Attach result of operating account 5. General meetings (a) Indicate frequency (b) Attach minutes of meetings held in previous marketing year.